DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mikhael Mikhalev (Reg. 72500) per telephone interview on 11/29/2021.
The application has been amended as follows (on top of the latest amendments submitted by the Applicant on 11/12/2021):

Claim Amendments:
1. (Currently Amended) A method for camping, applied to a user equipment (UE), comprising: 
receiving selection or reselection configuration information, 
wherein the selection or reselection configuration information indicates a location of a bandwidth part (BWP) or a beam; and 
according to the selection or reselection configuration information, camping on the BWP or beam on which the corresponding UE is able to camp, 
wherein according to the selection or reselection configuration information, camping on the BWP or beam on which the corresponding UE is able to camp comprises: 
a first criterion that can be camped on by the UE according to the selection configuration information, when only one BWP or beam to be camped on is allowed to be selected; or, 
selecting a BWP or beam satisfying the first criterion and having the best signal quality or the best signal strength as the BWP or beam on which the UE is able to camp according to the selection configuration information, when only one BWP or beam to be camped on is allowed to be selected; or, 
selecting more than one BWP or beam which satisfies the first criterion and can be camped on by the UE according to the selection configuration information, when more than one BWP or beam to be camped on is allowed to be selected.

11. (Currently Amended) A method for camping, applied to a network-side device, comprising: 
sending the selection or reselection configuration information to the UE, 
wherein the UE camps on the BWP or beam on which the corresponding UE is able to camp according to the selection or reselection configuration information, the selection or reselection configuration information indicates a location of a bandwidth part (BWP) or a beam, 
wherein the UE camps on the BWP or beam on which the corresponding UE is able to camp according to the selection or reselection configuration information comprises: 
select any BWP or beam satisfying a first criterion that can be camped on by the UE according to the selection configuration information, when only one BWP or beam to be camped on is allowed to be selected; or, 
select a BWP or beam satisfying the first criterion and having the best signal quality or the best signal strength as the BWP or beam on which the UE is able to camp according to the selection configuration information, when only one BWP or beam to be camped on is allowed to be selected; or,
select more than one BWP or beam which satisfies the first criterion and can be camped on by the UE according to the selection configuration information, when more than one BWP or beam to be camped on is allowed to be selected.


A user equipment comprising: a processor, a storage, and a computer program stored on the storage and capable of running on the processor, the computer program performing, when executed by the processor, steps of a method for camping, the method comprising: 
receiving selection or reselection configuration information, wherein the selection or reselection configuration information indicates a location of a bandwidth part (BWP) or a beam; and 
according to the selection or reselection configuration information, camping on the BWP or beam on which the corresponding UE is able to camp; 
wherein according to the selection or reselection configuration information, camping on the BWP or beam on which the corresponding UE is able to camp comprises: 
selecting any BWP or beam satisfying a first criterion that can be camped on by the UE according to the selection configuration information, when only one BWP or beam to be camped on is allowed to be selected; or, 
selecting a BWP or beam satisfying the first criterion and having the best signal quality or the best signal strength as the BWP or beam on which the UE is able to camp according to the selection configuration information, when only one BWP or beam to be camped on is allowed to be selected; or, 
selecting more than one BWP or beam which satisfies the first criterion and can be camped on by the UE according to the selection configuration information, when more than one BWP or beam to be camped on is allowed to be selected.

33. (Canceled)

34. (Currently Amended) The user equipment according to claim [[33]] 29, wherein in the method for camping performed by the computer program when executed by the processor, the step of the selecting more than one BWP or beam which satisfies the first criterion and can be camped on by the UE according to the selection configuration information, when more than one 

Reasons for Allowance
Claims 1-2, 4-14, 29-32 and 34 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A method for camping, applied to a user equipment (UE), comprising: 
receiving selection or reselection configuration information, 
wherein the selection or reselection configuration information indicates a location of a bandwidth part (BWP) or a beam; and 
according to the selection or reselection configuration information, camping on the BWP or beam on which the corresponding UE is able to camp, 
wherein according to the selection or reselection configuration information, camping on the BWP or beam on which the corresponding UE is able to camp comprises: 
selecting any BWP or beam satisfying a first criterion that can be camped on by the UE according to the selection configuration information, when only one BWP or beam to be camped on is allowed to be selected; or, 
selecting a BWP or beam satisfying the first criterion and having the best signal quality or the best signal strength as the BWP or beam on which the UE is able to camp according to the selection configuration information, when only one BWP or beam to be camped on is allowed to be selected; or,
selecting more than one BWP or beam which satisfies the first criterion and can be camped on by the UE according to the selection configuration information, when more than one BWP or beam to be camped on is allowed to be selected.

Regarding claims 11 and 29, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2, 4-10, 12-14 and 30-32, these claims depend from one of claims 1, 11 and 29 and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/HARRY H KIM/           Primary Examiner, Art Unit 2411